DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Response to Amendment
In view of the amendments to claim 1, the previous prior art rejections have been modified. These changes were necessitated by the amendments. Additionally, new prior art rejections have been added. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 October 2022 was considered by the examiner.

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Patent Number H07188821 (JP ‘821).
In regards to independent claim 1 and dependent claims 6-7, 9-16, and 21-22, JP ‘821 is directed to a superior bake hardenability at low temperatures, such as automobile body panels, vehicle, electric equipment, related to the high formability aluminum alloy alignment plate that is suitable for materials such as for construction. (Lines 10-12) 
A core material is provided with a cladding material on both surfaces of the core material alloy plate by hot rolling and cold-rolling. (Lines 126-134) A final thickness of 1 mm was achieved with a cladding ratio of 10%. (Lines 126-134) The thickness of the core layer and cladding material would fall within the claimed ranges.
The core contains the following composition:

Claim 1

Claim 2

JP ‘821
Lines 51-60
Zinc

Up to 12.0%
5.0 to 9.5%
3.5-8.0%
Magnesium

1.0 to 4.0%
1.2 to 2.3%
0.5-3.0%
Copper

0.3 to 3.0%
0.30 to 2.6%
0.3-3.0%
Silicon


Up to 0.60%
Up to 0.10%
0.05-0.5%
Iron

Up to 0.50%
Up to 0.15%
0.05-0.5%
Manganese

Up to 0.20%
Up to 0.15%
0.03-0.8%
Chromium

Up to 0.20%
Up to 0.05%
0.03-0.5%
Zirconium

Up to 0.30%
Up to 0.25%
0.03-0.3%
Impurities

Up to 0.15%
Up to 0.15%
-
Aluminum

Balance
Balance
Balance



The skin material (corresponding to the claimed first cladding layer) contains the following composition:

Claim 1

JP ‘821
Lines 51-64
Zinc

Up to 12.0%
0.5% or less
Magnesium

0.1 to 4.15%
0.7 to 1.6%
Copper

Up to 3.0%
0.5% or less
Silicon


Up to 0.60%
0.5% or less
Iron

Up to 0.50%
0.5% or less
Manganese

Up to 0.20%
0.5% or less
Chromium

Up to 0.20%
0.5% or less
Zirconium

Up to 0.30%
0.3% or less
Impurities

Up to 0.15%
-
Aluminum

Balance
Balance



JP ‘821 sets forth compositions for the core material and cladding material having compositions shown in Table 1 and Table 2. (Lines 126-129) Tables 3 and 4 set forth the properties of the claddings. (Lines 147-153) Numerous example cores fall within the claimed compositional ranges, including I-2, I-3, I-4, I-5, I-6, I-8, I-9, I-10, I-11, I-12, I-13, I-14, I-17, I-18, I-20, I-21, I-23, I-24, I-25, I-27, I-28, I-29, and I-40. (See Table 1) Numerous example claddings fall within the claimed ranges, including O-2, O-3, O-4, O-5, O-6, O-9, O-10, O-13, O-14, O-15, O-17, O-18, O-21, O-22, O-23, O-24, O-25, O-26, O-27, O-28, O-29, O-30, O-34, and O-40. (See Table 2) Table 3 sets forth numerous combinations over the exemplary cores with O-3, including combinations that fall within both the claimed core and cladding compositions. (See Table 3) 
JP ‘821 sets forth that the product was produced in a conventional manner including dissolution, cast, scalped the resulting ingot, subjected to a homogenization process, rolled. 
This reference does not explicitly set forth the bend angle or R/t ratio of the product, but it appears that this is the result of the selection of the core and cladding layers. Therefore, since this reference sets forth the core and cladding layers that fall within the claimed ranges, it would be expected that these corresponding products would have this property.
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle or other properties. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2020/0307160) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2020/0307160) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2020/0307160) The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2020/0307160) Optionally, the processing steps can be used to prepare sheets. (¶96 of corresponding 2020/0307160) Such processing steps include, but are not limited to, homogenization, hot rolling, cold rolling, solution heat treatment, and an optional pre-aging step, as known to those of ordinary skill in the art. (¶96 of 2020/0307160)
Therefore, the method of producing the claimed composite is not particularly limited. The claim also sets forth homogenization within a particular temperature range but fails to set forth any particular requirements for time or other processing conditions for this step. Therefore, even a minimal homogenization treatment would fall within the scope of the claims, even if it did not affect the properties of the resulting product. It appears that the composition of the cladding and core result in the claimed properties. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle, r/t., yield strength, and elongation. Additionally, it appears that the homogenization treatment as set forth in the instant claims would not necessarily or inherently result in a patentably distinct product. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as obvious over Japanese Patent Number H07188821 (JP ‘821).
As to claim 2, JP ‘821 sets forth compositional ranges that overlap the claimed ranges. (Lines 51-64) Therefore, a prima facie case of obviousness has been established. 

Claims 1, 2, 6-7, 9-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Number H07188821 (JP ‘821) in view of Ou, BL., Yang, JG. & Wei, MY. Effect of Homogenization and Aging Treatment on Mechanical Properties and Stress-Corrosion Cracking of 7050 Alloys. Metall Mater Trans A 38, 1760–1773 (2007). https://doi.org/10.1007/s11661-007-9200-z (Cited herein as “Ou”).
In regards to independent claim 1 and dependent claims 6-7, 9-16, and 21-22, JP ‘821 is directed to a superior bake hardenability at low temperatures, such as automobile body panels, vehicle, electric equipment, related to the high formability aluminum alloy alignment plate that is suitable for materials such as for construction. (Lines 10-12) 
A core material is provided with a cladding material on both surfaces of the core material alloy plate by hot rolling and cold-rolling. (Lines 126-134) A final thickness of 1 mm was achieved with a cladding ratio of 10%. (Lines 126-134) The thickness of the core layer and cladding material would fall within the claimed ranges.
The core contains the following composition:

Claim 1

Claim 2

JP ‘821
Lines 51-60
Zinc

Up to 12.0%
5.0 to 9.5%
3.5-8.0%
Magnesium

1.0 to 4.0%
1.2 to 2.3%
0.5-3.0%
Copper

0.3 to 3.0%
0.30 to 2.6%
0.3-3.0%
Silicon


Up to 0.60%
Up to 0.10%
0.05-0.5%
Iron

Up to 0.50%
Up to 0.15%
0.05-0.5%
Manganese

Up to 0.20%
Up to 0.15%
0.03-0.8%
Chromium

Up to 0.20%
Up to 0.05%
0.03-0.5%
Zirconium

Up to 0.30%
Up to 0.25%
0.03-0.3%
Impurities

Up to 0.15%
Up to 0.15%
-
Aluminum

Balance
Balance
Balance



The skin material (corresponding to the claimed first cladding layer) contains the following composition:

Claim 1

JP ‘821
Lines 51-64
Zinc

Up to 12.0%
0.5% or less
Magnesium

0.1 to 4.15%
0.7 to 1.6%
Copper

Up to 3.0%
0.5% or less
Silicon


Up to 0.60%
0.5% or less
Iron

Up to 0.50%
0.5% or less
Manganese

Up to 0.20%
0.5% or less
Chromium

Up to 0.20%
0.5% or less
Zirconium

Up to 0.30%
0.3% or less
Impurities

Up to 0.15%
-
Aluminum

Balance
Balance



JP ‘821 sets forth compositions for the core material and cladding material having compositions shown in Table 1 and Table 2. (Lines 126-129) Tables 3 and 4 set forth the properties of the claddings. (Lines 147-153) Numerous example cores fall within the claimed compositional ranges, including I-2, I-3, I-4, I-5, I-6, I-8, I-9, I-10, I-11, I-12, I-13, I-14, I-17, I-18, I-20, I-21, I-23, I-24, I-25, I-27, I-28, I-29, and I-40. (See Table 1) Numerous example claddings fall within the claimed ranges, including O-2, O-3, O-4, O-5, O-6, O-9, O-10, O-13, O-14, O-15, O-17, O-18, O-21, O-22, O-23, O-24, O-25, O-26, O-27, O-28, O-29, O-30, O-34, and O-40. (See Table 2) Table 3 sets forth numerous combinations over the exemplary cores with O-3, including combinations that fall within both the claimed core and cladding compositions. (See Table 3) 
JP ‘821 sets forth that the product was produced in a conventional manner including dissolution, cast, scalped the resulting ingot, subjected to a homogenization process, rolled. 
This reference does not explicitly set forth the bend angle or R/t ratio of the product, but it appears that this is the result of the selection of the core and cladding layers. Therefore, since this reference sets forth the core and cladding layers that fall within the claimed ranges, it would be expected that these corresponding products would have this property.
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle or other properties. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2020/0307160) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2020/0307160) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2020/0307160) The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2020/0307160) Optionally, the processing steps can be used to prepare sheets. (¶96 of corresponding 2020/0307160) Such processing steps include, but are not limited to, homogenization, hot rolling, cold rolling, solution heat treatment, and an optional pre-aging step, as known to those of ordinary skill in the art. (¶96 of 2020/0307160)
Therefore, the method of producing the claimed composite is not particularly limited. The claim also sets forth homogenization within a particular temperature range but fails to set forth any particular requirements for time or other processing conditions for this step. It appears that the composition of the cladding and core result in the claimed properties. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle, r/t., yield strength, and elongation. Additionally, it appears that the homogenization treatment as set forth in the instant claims would not necessarily or inherently result in a patentably distinct product. 

While JP ‘821 sets forth utilizing a conventional process, including homogenization process, as would be known to those of ordinary skill in the art, it does not explicitly set forth these conventional methods. Therefore, if it is determined that the process would not result in the corresponding properties from the homogenization process set forth in the claim, JP ‘821 would not explicitly set forth this product.
In the same field of endeavor of aluminum products, including clad aluminum products, Ou is directed to the effect of homogenization and aging treatments on the strength and the stress-corrosion-cracking resistance of an aluminum alloy. (Abstract) The recrystallized structure and the quench sensitivity are found to be significantly affected by the dispersoid distribution, depending on the homogenization conditions. (Abstract) The finest and densest dispersoid distribution can effectively inhibit recrystallization to obtain the smallest fraction of recrystallized structure. (Abstract) 
Heat treatments for improving both the strength and the SCC resistance of 7xxx series aluminum alloys have been studied. (Introduction, Page 1760) Ou sets forth a composition that was studied to include 7050, which falls within the claimed composition for the core alloy. 
Since grain refinement is often used for strengthening materials, most high-strength aluminum alloys contain transition elements such as Cr, Mn, and Zr, for forming intermetallic compounds, called dispersoids, which precipitate during ingot homogenization. (Introduction, Page 1761) The dispersoids serve to retard recrystallization and grain growth during processing and heat treatment. (Introduction, Page 1761)
Four homogenization conditions were proposed and studied, including at the temperatures of 450 C, 470 C, and 490 C. (Materials Processing and Heat Treatments, Page 1762) The different homogenization treatments resulted in different dispersoid distributions. (See Effect of Homogenization on Distribution of Dispersoids, Page 1766) The higher the homogenizing temperature, the larger the recrystallized fraction that can be obtained. (Effect of Dispersoid Distribution on Recrystallization, Page 1767)
It would have been obvious to one of ordinary skill in the art to have utilized the homogenization temperature as taught by Ou for the conventional homogenization treatment set forth in JP ‘821. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting a known homogenization temperature and treatment for the conventional treatment that is known to achieve the desirable properties within alloy compositions that fall within the claimed ranges. Further, this teaching further provides a basis for this method to be considered to be a conventional treatment that would have been recognized by one of ordinary skill in the art as being appropriate for use when a reference sets forth that homogenization is utilized in a conventional manner. 

As to claim 2, JP ‘821 sets forth compositional ranges that overlap the claimed ranges. (Lines 51-64) Therefore, a prima facie case of obviousness has been established. 

Claims 1-7, 9-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0217813 (U.S. ‘813), as evidenced by 2015/0240338 (US ‘338) 
In regards to independent claim 1 and dependent claims 2-5, 16, 21 and 22, U.S. ‘813 is directed to a formed aluminum alloy automotive structural part wherein the sheet product has at least one layer of an AA7xxx-series aluminum alloy. (Abstract)
The product may be a composite product wherein the core layer is made from an aluminum alloy of the AA7xxx-series and one or several clad layers are made from AA3xxx, AA4xxx, AA5xxx, AA6xxx, or different AA-7xxx series aluminum alloys. (¶43) The aluminum alloy of the 7xxx-series core is selected from AA7021, AA7136, AA7050, AA7055, AA7150, AA7075, AA7081, AA7181, AA7085, AA7185, and modifications thereof. (¶50) The compositions of the aluminum alloys either fall within or overlap the claimed ranges for the core aluminum alloy. The composite can be in a T4 (T6x or T7x) temper. (¶97) 
U.S. ‘813 further sets forth that the bare sheet or the core of the composite sheet may have the aluminum alloy composition consisting of the following (in weight percent):

Claim 1

Claim 2

U.S. ‘813
(¶62-¶73)
(Also see Claim 10)

Zinc

Up to 12.0%
5.0 to 9.5%
3.8 to 8.2%

Magnesium

1.0 to 4.0%
1.2 to 2.3%
1.5 to 2.3%

Copper

0.3 to 3.0%
0.60 to 2.6%
0.6 to 2.4%

Silicon


Up to 0.60%
Up to 0.10%
0 to 0.25% 
(optional)

Iron

Up to 0.50%
Up to 0.15%
0 to 0.35%
(optional)

Manganese

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Chromium

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Zirconium

Up to 0.30%
Up to 0.25%
0.04 to 0.25%

Impurities

Up to 0.15%
Up to 0.15%
<0.05 each
<0.2% total

Aluminum

Balance
Balance
Balance



The ranges for the composition taught by U.S. ‘813 overlap the claimed ranges. It is further noted that silicon, iron, manganese, and chromium are optional elements. Therefore, these elements can be zero values, which would fall within the claimed ranges for these respective elements. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
Therefore, it has been shown that U.S. ‘813 sets forth utilizing an AA 7xxx-series for the core that generally would include registered alloys that fall within or overlap the claimed range, sets forth explicit examples for AA7xxx-series alloys that overlap or fall within the claimed range, and also sets forth compositional ranges for the alloys that overlap the claimed ranges. 

U.S. ‘813 explicitly sets forth that the 7xxx-series core is provided with one or several clad layers made from, inter alia, a 6xxx-series aluminum alloy or a different AA7000-series aluminum alloy compared to the core alloy, preferably a lean AA7xxx-series aluminum alloy. (¶43) Since there can be several clad layers, the product would include a second cladding layer on the second side of the core layer and it appears the clad layers would have the same composition. U.S. ‘813 explicitly sets forth a composite sheet having a core of the AA-7xxx-series with a clad layer made from a 6xxx-series alloy or lean AA7xxx-series alloy. (Claim 8) There are a finite number of registered aluminum alloys within the AA6xxx series and lean AA7xxx-series alloys. These alloys each have known properties. 
Therefore, the clad layers constitute a finite list of identified alloys each having known properties and being indicated as being an appropriate alloy composition for the composite sheet. It would have been obvious to one of ordinary skill in the art to have selected from this finite list of identified alloys having known properties and being indicated as appropriate for the composite cladding material, including a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy having a composition that falls within the claimed range. For example, AA 7040 is a lean aluminum alloy that falls within the claimed range. This is evidenced by ‘338, which refers to AA 7040 the lean version of AA7050. (¶15) 
Therefore, the lean 7xxx-series includes alloys that fall within the scope of the claimed 7xxx-series fist cladding layer as set forth in claim 1 and subsequent dependent claims. Additionally, the 6xxx-series aluminum alloys includes numerous alloys that fall within the compositional ranges of the first cladding layer of claim 17. 

As shown above, U.S. ‘813 sets forth a core that would overlap the claimed ranges and claddings that overlap the claimed ranges, it does not explicitly set forth a composite having the claimed core and cladding compositions. However, it would have been obvious to one of ordinary skill in the art at the effective time of filing to have selected aluminum alloy composition for the core together (in particular one from the explicit examples set forth in paragraph 50) with composition(s) for the first cladding layer and/or second cladding layer that fall within or overlap the claimed ranges for the respective components (in particular a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy). One of ordinary skill would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. In particular, one of ordinary skill in the art would have chosen from the explicitly taught aluminum alloys or alloys from an explicitly taught range which are provided to achieve the desired properties in the composite product in its final form, including the desired elongation, formability, tensile strength, and yield strength. 

U.S. ‘813 does not explicitly set forth the bend angle of the product, but it appears this is the result of the selection of the core and cladding layers. This reference sets forth that the sheet products are produced by casting, homogenizing, scalping, preheating, hot working, cold working, solution heat treating and quenching, followed by a period of natural ageing. (¶16) It does not explicitly set forth the conditions of the homogenization with specificity. Therefore, since U.S. ‘813 sets forth core and cladding layers that overlap or fall within the claimed ranges, it would be expected that these products would meet these properties. 
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle or other properties. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2020/0307160) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2020/0307160) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2020/0307160) The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2020/0307160) Optionally, the processing steps can be used to prepare sheets. (¶96 of corresponding 2020/0307160) Such processing steps include, but are not limited to, homogenization, hot rolling, cold rolling, solution heat treatment, and an optional pre-aging step, as known to those of ordinary skill in the art. (¶96 of 2020/0307160)
Therefore, the method of producing the claimed composite is not particularly limited. It appears that the composition of the cladding and core result in the claimed properties. The claim also sets forth homogenization within a particular temperature range but fails to set forth any particular requirements for time or other processing conditions for this step. Therefore, even a minimal homogenization treatment would fall within the scope of the claims, even if it did not affect the properties of the resulting product. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle and r/t. Additionally, it appears that the homogenization treatment as set forth in the instant claims would not necessarily or inherently result in a patentably distinct product.

As to claims 6-7, and 9-11, U.S. ‘813 sets forth that the composite sheet can have a total thickness (viz. the core and all clad layers taken together) is in the range of about 0.5 to about 4 mm. (¶49) The clad layers or clad layers are usually much thinner than the core and each clad layer constitutes about 2% to about 15% of the total thickness of the composite sheet thickness. (¶49) The thickness values for the core layer and the cladding layer therefore overlap the claimed thicknesses for these respective layers. 

As to claim 12 and 13, U.S. ‘813 teaches reversion anneal heat treatment, forming, and paint bake cycle to achieve a final high yield strength. (¶31) The yield strength is at least 400 MPa. (Claim 15) This range overlaps the claimed range. Further, this appears to be an identical or substantially identical process as that set forth in the instant application to achieve the claimed product. The instant application teaches that the clad product set forth therein can have a yield strength up of about 550 MPa. (¶103 of corresponding 2020/0307160) The specification does not explicitly set forth how this was achieved, but states that a T4 temper. (¶124 of corresponding 2020/0307160) The products were also paint baked. (¶122 of corresponding 2020/0307160) Additionally, both the instant application and U.S. ‘813 set forth the same compositions for the core and cladding layer(s). In particular, the cladding and core aluminum alloys within U.S. ‘813 are explicitly taught within the specification of the instant application as being appropriate materials for the core and cladding layer(s). Therefore, when certain combinations are selected, it would have the same product as those taught within the instant application.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed yield strength. 

As to claims 14 and 15, the products of U.S. ‘813 is able to achieve elongation percentages within the claimed range. (For example, see Figure 3 and Figure 6) Further, the products of U.S. ‘813 would include composite products having core and cladding compositions that fall within the claimed ranges. The compositions of the respective layers appears to impact the elongation properties. Further, as set forth above in regards to claims 12 and 13, the process of producing the claimed product appears to be identical or substantially identical to that set forth in the prior art. Therefore, it would likewise be expected the prior art product would have the claimed elongation properties. 

Claims 1-7, 9-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0217813 (U.S. ‘813), as evidenced by 2015/0240338 (US ‘338) in view of Ou, BL., Yang, JG. & Wei, MY. Effect of Homogenization and Aging Treatment on Mechanical Properties and Stress-Corrosion Cracking of 7050 Alloys. Metall Mater Trans A 38, 1760–1773 (2007). https://doi.org/10.1007/s11661-007-9200-z (Cited herein as “Ou”).
In regards to independent claim 1 and dependent claims 2-5, 16, 21 and 22, U.S. ‘813 is directed to a formed aluminum alloy automotive structural part wherein the sheet product has at least one layer of an AA7xxx-series aluminum alloy. (Abstract)
The product may be a composite product wherein the core layer is made from an aluminum alloy of the AA7xxx-series and one or several clad layers are made from AA3xxx, AA4xxx, AA5xxx, AA6xxx, or different AA-7xxx series aluminum alloys. (¶43) The aluminum alloy of the 7xxx-series core is selected from AA7021, AA7136, AA7050, AA7055, AA7150, AA7075, AA7081, AA7181, AA7085, AA7185, and modifications thereof. (¶50) The compositions of the aluminum alloys either fall within or overlap the claimed ranges for the core aluminum alloy. The composite can be in a T4 (T6x or T7x) temper. (¶97) 
U.S. ‘813 further sets forth that the bare sheet or the core of the composite sheet may have the aluminum alloy composition consisting of the following (in weight percent):

Claim 1

Claim 2

U.S. ‘813
(¶62-¶73)
(Also see Claim 10)

Zinc

Up to 12.0%
5.0 to 9.5%
3.8 to 8.2%

Magnesium

1.0 to 4.0%
1.2 to 2.3%
1.5 to 2.3%

Copper

0.3 to 3.0%
0.60 to 2.6%
0.6 to 2.4%

Silicon


Up to 0.60%
Up to 0.10%
0 to 0.25% 
(optional)

Iron

Up to 0.50%
Up to 0.15%
0 to 0.35%
(optional)

Manganese

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Chromium

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Zirconium

Up to 0.30%
Up to 0.25%
0.04 to 0.25%

Impurities

Up to 0.15%
Up to 0.15%
<0.05 each
<0.2% total

Aluminum

Balance
Balance
Balance



The ranges for the composition taught by U.S. ‘813 overlap the claimed ranges. It is further noted that silicon, iron, manganese, and chromium are optional elements. Therefore, these elements can be zero values, which would fall within the claimed ranges for these respective elements. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
Therefore, it has been shown that U.S. ‘813 sets forth utilizing an AA 7xxx-series for the core that generally would include registered alloys that fall within or overlap the claimed range, sets forth explicit examples for AA7xxx-series alloys that overlap or fall within the claimed range, and also sets forth compositional ranges for the alloys that overlap the claimed ranges. 

U.S. ‘813 explicitly sets forth that the 7xxx-series core is provided with one or several clad layers made from, inter alia, a 6xxx-series aluminum alloy or a different AA7000-series aluminum alloy compared to the core alloy, preferably a lean AA7xxx-series aluminum alloy. (¶43) Since there can be several clad layers, the product would include a second cladding layer on the second side of the core layer and it appears the clad layers would have the same composition. U.S. ‘813 explicitly sets forth a composite sheet having a core of the AA-7xxx-series with a clad layer made from a 6xxx-series alloy or lean AA7xxx-series alloy. (Claim 8) There are a finite number of registered aluminum alloys within the AA6xxx series and lean AA7xxx-series alloys. These alloys each have known properties. 
Therefore, the clad layers constitute a finite list of identified alloys each having known properties and being indicated as being an appropriate alloy composition for the composite sheet. It would have been obvious to one of ordinary skill in the art to have selected from this finite list of identified alloys having known properties and being indicated as appropriate for the composite cladding material, including a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy having a composition that falls within the claimed range. For example, AA 7040 is a lean aluminum alloy that falls within the claimed range. This is evidenced by ‘338, which refers to AA 7040 the lean version of AA7050. (¶15) 
Therefore, the lean 7xxx-series includes alloys that fall within the scope of the claimed 7xxx-series fist cladding layer as set forth in claim 1 and subsequent dependent claims. Additionally, the 6xxx-series aluminum alloys includes numerous alloys that fall within the compositional ranges of the first cladding layer of claim 17. 

As shown above, U.S. ‘813 sets forth a core that would overlap the claimed ranges and claddings that overlap the claimed ranges, it does not explicitly set forth a composite having the claimed core and cladding compositions. However, it would have been obvious to one of ordinary skill in the art at the effective time of filing to have selected aluminum alloy composition for the core together (in particular one from the explicit examples set forth in paragraph 50) with composition(s) for the first cladding layer and/or second cladding layer that fall within or overlap the claimed ranges for the respective components (in particular a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy). One of ordinary skill would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. In particular, one of ordinary skill in the art would have chosen from the explicitly taught aluminum alloys or alloys from an explicitly taught range which are provided to achieve the desired properties in the composite product in its final form, including the desired elongation, formability, tensile strength, and yield strength. 

U.S. ‘813 does not explicitly set forth the bend angle of the product, but it appears this is the result of the selection of the core and cladding layers. This reference sets forth that the sheet products are produced by casting, homogenizing, scalping, preheating, hot working, cold working, solution heat treating and quenching, followed by a period of natural ageing. (¶16) It does not explicitly set forth the conditions of the homogenization with specificity. Therefore, since U.S. ‘813 sets forth core and cladding layers that overlap or fall within the claimed ranges, it would be expected that these products would meet these properties. 
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle or other properties. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2020/0307160) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2020/0307160) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2020/0307160) The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2020/0307160) Optionally, the processing steps can be used to prepare sheets. (¶96 of corresponding 2020/0307160) Such processing steps include, but are not limited to, homogenization, hot rolling, cold rolling, solution heat treatment, and an optional pre-aging step, as known to those of ordinary skill in the art. (¶96 of 2020/0307160)
Therefore, the method of producing the claimed composite is not particularly limited. It appears that the composition of the cladding and core result in the claimed properties. The claim also sets forth homogenization within a particular temperature range but fails to set forth any particular requirements for time or other processing conditions for this step. Therefore, even a minimal homogenization treatment would fall within the scope of the claims, even if it did not affect the properties of the resulting product. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle and r/t. Additionally, it appears that the homogenization treatment as set forth in the instant claims would not necessarily or inherently result in a patentably distinct product.

While U.S. ‘813 generically sets forth a homogenization process but does not explicitly set forth the conditions utilized. Therefore, if it is determined that the process would not result in the corresponding properties from the homogenization process set forth in the claim, U.S. ‘813 would not explicitly set forth this product.
In the same field of endeavor of aluminum products, including clad aluminum products, Ou is directed to the effect of homogenization and aging treatments on the strength and the stress-corrosion-cracking resistance of an aluminum alloy. (Abstract) The recrystallized structure and the quench sensitivity are found to be significantly affected by the dispersoid distribution, depending on the homogenization conditions. (Abstract) The finest and densest dispersoid distribution can effectively inhibit recrystallization to obtain the smallest fraction of recrystallized structure. (Abstract) 
Heat treatments for improving both the strength and the SCC resistance of 7xxx series aluminum alloys have been studied. (Introduction, Page 1760) Ou sets forth a composition that was studied to include 7050, which falls within the claimed composition for the core alloy. 
Since grain refinement is often used for strengthening materials, most high-strength aluminum alloys contain transition elements such as Cr, Mn, and Zr, for forming intermetallic compounds, called dispersoids, which precipitate during ingot homogenization. (Introduction, Page 1761) The dispersoids serve to retard recrystallization and grain growth during processing and heat treatment. (Introduction, Page 1761)
Four homogenization conditions were proposed and studied, including at the temperatures of 450 C, 470 C, and 490 C. (Materials Processing and Heat Treatments, Page 1762) The different homogenization treatments resulted in different dispersoid distributions. (See Effect of Homogenization on Distribution of Dispersoids, Page 1766) The higher the homogenizing temperature, the larger the recrystallized fraction that can be obtained. (Effect of Dispersoid Distribution on Recrystallization, Page 1767) This demonstrates that it is known in the art to utilize such temperatures for homogenization treatments to achieve desirable effects within the aluminum alloys.
It would have been obvious to one of ordinary skill in the art to have utilized the homogenization temperature as taught by Ou for the homogenization treatment set forth in U.S. ‘813. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to yield predictable results, including selecting a known homogenization temperature and treatment for the conventional treatment that is known to achieve the desirable properties within alloy compositions that fall within the claimed ranges. Further, this teaching further provides a basis for this method to be considered to be a conventional treatment that would have been recognized by one of ordinary skill in the art as being appropriate for use when a reference sets forth that homogenization is utilized in a conventional manner. 

As to claims 6-7, and 9-11, U.S. ‘813 sets forth that the composite sheet can have a total thickness (viz. the core and all clad layers taken together) is in the range of about 0.5 to about 4 mm. (¶49) The clad layers or clad layers are usually much thinner than the core and each clad layer constitutes about 2% to about 15% of the total thickness of the composite sheet thickness. (¶49) The thickness values for the core layer and the cladding layer therefore overlap the claimed thicknesses for these respective layers. 

As to claim 12 and 13, U.S. ‘813 teaches reversion anneal heat treatment, forming, and paint bake cycle to achieve a final high yield strength. (¶31) The yield strength is at least 400 MPa. (Claim 15) This range overlaps the claimed range. Further, this appears to be an identical or substantially identical process as that set forth in the instant application to achieve the claimed product. The instant application teaches that the clad product set forth therein can have a yield strength up of about 550 MPa. (¶103 of corresponding 2020/0307160) The specification does not explicitly set forth how this was achieved, but states that a T4 temper. (¶124 of corresponding 2020/0307160) The products were also paint baked. (¶122 of corresponding 2020/0307160) Additionally, both the instant application and U.S. ‘813 set forth the same compositions for the core and cladding layer(s). In particular, the cladding and core aluminum alloys within U.S. ‘813 are explicitly taught within the specification of the instant application as being appropriate materials for the core and cladding layer(s). Therefore, when certain combinations are selected, it would have the same product as those taught within the instant application.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed yield strength. 

As to claims 14 and 15, the products of U.S. ‘813 is able to achieve elongation percentages within the claimed range. (For example, see Figure 3 and Figure 6) Further, the products of U.S. ‘813 would include composite products having core and cladding compositions that fall within the claimed ranges. The compositions of the respective layers appears to impact the elongation properties. Further, as set forth above in regards to claims 12 and 13, the process of producing the claimed product appears to be identical or substantially identical to that set forth in the prior art. Therefore, it would likewise be expected the prior art product would have the claimed elongation properties. 

Response to Arguments
Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims require that the clad aluminum product is prepared by homogenizing the core and the first cladding layers at a temperature from 400 to 500° C. Applicant further argues that the clad aluminum alloy product has to have particular properties. Applicant asserts that the references fail to set forth these properties. 
As discussed above, the instant claims merely set forth a temperature condition for the homogenization treatment without any further parameters, including time period, stages or step of temperatures within the range, conditions of the sheets prior to homogenization (such as hot rolling conditions), and other relevant parameters. Such conditions would impact the result of the homogenization treatment. 
Further, since such parameters are not specified, this claim product-by-process limitation is broad and would encompass any such homogenization treatment that falls within this temperature range and the patentability would be determined by the resulting properties. This would include even a minimal homogenization treatment wherein the effect would not materially change the properties or result in a different product than if this treatment had not been performed. For this this, the previously applied prior art was modified to recognize the effect of this product-by-process limitation.
Additionally, new prior art rejections have been set forth above to alternatively set forth that utilizing these homogenization treatments were recognized by those of ordinary skill in the art as being appropriate for alloys within the claimed compositional ranges in order to achieve desired recrystallization properties therein. Therefore, the combination sets forth a product that would have the claimed properties and the claimed product would not appear to be patentably distinct from that of the prior art. 
Finally, as previously discussed in the Final Office Action mailed on 10 June 2022, the process of producing the product of the prior art appears to be identical or substantially identical to that utilized to produce the claimed product. The compositional ranges of the respective components overlap. Therefore, it would be expected that the products of the prior art would have the claimed properties of the clad aluminum product as set forth within the instant claims. Applicants have not set forth evidence in the record disputing this position. 
Therefore, Applicant’s arguments have been found to not be persuasive. 

Applicant argues that claim 22 is patentable because Applicant asserts that the prior art fail to teach or suggest the use of a second cladding. 
This argument is not found to be persuasive. 
As set forth above, the references set forth claddings on one or both sides of the core. When claddings are provided on both sides of the core one cladding would correspond to the first cladding layer and the other cladding would correspond to the second cladding layer. 
Therefore, this argument was found to not be persuasive. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhanying Guo, Gang Zhao, X.-Grant Chen, Effects of homogenization treatment on recrystallization behavior of 7150 aluminum sheet during post-rolling annealing, Materials Characterization, Volume 114, 2016, Pages 79-87 is directed to the effect of homogenization treatments applied to the direct chill cast billet on the recrystallization behavior in 7150 aluminum alloy during post-rolling annealing. (Abstract) The plates were annealed at 400° C for 2 hours. (Experimental, Page 80). This further demonstrates the conventional nature of utilizing such temperatures during the annealing process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784